The Chancellor.
From the facts which are stated in the bill, and in the affidavits in this case, independent of the denial of the defendant in his answer that the complainant ever signed the bond as his surety either by his consent or with his knowledge, which I lay entirely out of view, as it appears to be doubtful whether the answer was regularly before the vice chancellor on the motion, I think the defendant was properly discharged from custody on the ne exeat; and the bond given to the sheriff should also have been delivered up and cancelled.
*260In an ordinary case of suretyship for the payment of a debt, the surety, after the debt has become due, may institute a suit in equity against the principal debtor and the creditor, for the purpose of compelling the former to pay the debt and the latter to receive it, and thus to relieve the surety from further responsibility. (Warner v. Beardsley, 8 Wend. Rep. 199. King v. Baldwin, 2 John. Ch. Rep. 561. 17 John. Rep. 384, S. C.) In the case of Sealy v. Laird, (3 Swans. 368,) referred to by the appellant’s counsel on the argument, where Lord Alvanley, upon an ex parte hearing, and after much hesitation, allowed a ne exeat, the surety had actually been sued for the debt which the principal was in equity bound to pay, and a judgment had been recovered against him therefor. And I am not aware of any case which has gone farther than that, in giving equitable bail to the surety in a suit against the principal debtor.
In the case under consideration the bond is in the nature of a penalty or forfeiture. And if the condition thereof is broken, the government, or sovereign, to whom it is given may at law recover the whole $2500 as a stipulated forfeiture, and without reference to the actual injury sustained by the master or owner of the colored man who escaped from servitude on board the brig. (Ray v. The Duke of Beaufort, 2 Atk. Rep. 194. Benson v. Gibson, 3 Idem, 396. The United States v. Hatch and Barstow, 1 Paine’s C. C. Rep. 336.) And it would be contrary to the settled principles of this court to interfere actively, either in behalf of a surety or .otherwise, to compel a party to pay a forfeiture or penalty before it had been legally ascertained that either the defendant of his surety would or could be compelled to pay such penalty. Under the circumstances of this case it is at least doubtful, notwithstanding the opinion of the agent >yho has sworn to his belief of the truth of the allegations contained in the bill, whether either of the parties to this suit are legally liable for the payment of the bond. Without knowing, however, the precise terms of the colonial law under which the bond was taken, it is impossible to form a correct opinion on that question. And it is not pretended in this case that the complainant’s agent had any other *261knowledge of the terms of that law than what might be inferred from the condition of the bond. But whatever may be the legal rights of the obligee, if this colored man escaped on board of the brig without any fault on the part of the .master or of those under his control, and the defendant attempted, in good faith, to restore the slave to his master but was prevented by the interference of the civil authorities of this country, to which the defendant did not belong, I cannot believe it probable that the government of the Bahama Islands, or any other civilized government, ever would enforce this penalty against one of its own citizens who stands in the situation of an innocent surety. If the bond is forfeited at law, probably no suit in equity could be instituted by the surety at Turks Island to be relieved against the penalty. But the governor and his council, who constitute the court of chancery for the Bahamas, would undoubtedly, in another capacity, remit the forfeiture upon the facts disclosed here. At least I may safely say that the court of chancery there, which possesses the ordinary jurisdiction and is governed by the general principles which are applicable to the court of chancery in the mother country, would not grant a tie exeat insulis, or sustain a bill in equity against this defendant to compel him to pay this penalty, before any proceedings had been instituted against the surety for the recovery thereof. And as these parties, from their residence, appear to be both British subjects, and the defendant was on the point of departure for his own domicil at Cape Breton when this bill was filed, the complainant could not reasonably call upon this court for the exercise of its extraordinary jurisdiction to enforce the payment of the penalty or forfeiture, when it is very evident that no such relief would have been granted to him by any of the courts in his own country.
The order appealed from must therefore be affirmed, with costs.